Martin, J.
delivered the opinion of the court. The plantiff claims wages as a journeyman printer. The general issue and prescription were pleaded, The plaintiff had judgment and the defendant appealed.
His counsel has shown that the parish Judge disallowed theprescriptionofoneyear, under the Civil Code, 3499. We think the T . . . . , , Judge erred;journeymen printers are labour-ers and workmen within the meaning of the artjcje ^g C0(Je invoked.
The Judge disallowed the plaintiff’s claim for costs, it appearing that no amicable de-*269man<l was made, and the appellee’s counsel has contended that the Code of Practice has dispensed with the demand in writing, and the act of 1828 has repealed the part of the act of 1813, under which a demand was necessary in writing or otherwise.
An amicable demand is stm required, altho’ the code ofPrac-tice dispenses with a written
Ttr , . We thuk the parish Judge did not err; # the proviso of the Code of Practice providing that an amicable demand is not necessary, is a negative, pregnant with the affirmative, that a parol demand is so.
It is therefore ordered, adjudged and decreed, that the judgmentof the parish court be annulled, avoided and reversed; and that the plain tiff recover from the defendant one hundred and twenty-eight dollars for fifty-six days work, from the 10th of November, 1828,. to the 5th January, 1829, and that he pay costs in both courts.